Citation Nr: 0306811	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  01-09 646A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a left 
ankle fracture, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from November 1970 to March 
1972.  

This matter arises from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought.  The 
veteran had attempted to file an appeal with respect to the 
above-captioned issue, but pertaining to an earlier claim.  
Such appeal was determined not to have been timely filed, and 
the veteran was notified of that determination pursuant to a 
March 2002 rating decision.  He was advised that his VA Form 
9, received in December 2001 would serve as a new claim for 
an increased rating.  Following the issuance of the September 
2002 rating decision, the veteran, through his service 
representative, submitted a VA Form 646 and also submitted a 
Brief on Appeal dated in February and March 2003, 
respectively.  Such documents are regarded as a timely notice 
of disagreement with respect to the RO's September 2002 
rating decision.  Before a statement of the case was issued, 
however, the case was referred to the Board of Veterans' 
Appeals (BVA or Board) for resolution.  


REMAND

In June 1999, the veteran submitted a claim for an increased 
rating for his service-connected residuals of a left ankle 
fracture, evaluated as 10 percent disabling.  His claim was 
denied pursuant to a January 2000 rating decision.  He 
submitted a timely notice of disagreement (NOD) in October 
2000, and a statement of the case (SOC) was issued in January 
2001.  At that time, the veteran was advised of his appellate 
rights and was advised of the need to perfect a timely appeal 
if he wished to continue the matter.  The veteran did not, 
however, submit a substantive appeal (VA Form-9) until 
December 2001, well after the deadline for filing a timely 
appeal.  Accordingly, by a rating decision dated in March 
2002, he was advised that his appeal had not been timely 
filed, and that his substantive appeal received in December 
2001 would serve as a new claim for an increased rating.  

The RO issued a new rating decision dated in September 2002 
in which his claim for an increased rating for his left ankle 
disability was again denied.  Through his service 
representative, the veteran submitted a statement via VA 
Form-646 in February 2003 in which he indicated that he 
continued to disagree with the RO's continued denial of his 
claim for an increased rating.  Also through his service 
representative, the veteran submitted a Brief on Appeal dated 
in March 2003 in which he reiterated his previous 
contentions.  The Board considers the veteran's VA Form-646 
to be a timely NOD with respect to the RO's September 2002 
rating decision.  He has not challenged the RO's 
determination that his appeal was not timely filed, and such 
issue is not therefore before the Board.  

In any event, it does not appear that the RO has had an 
opportunity to issue an SOC addressing the denial of the 
veteran's claim for an evaluation in excess of 10 percent for 
his residuals of a left ankle fracture.  Accordingly, 
pursuant to the holding of the United States Court of Appeals 
for Veterans Claims (Court) in Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999), such issue must be remanded back to 
the RO for issuance of an SOC.  

Therefore, based on the foregoing, the case is REMANDED for 
the following action:

The RO is requested to issue a statement 
of the case with respect to the issue of 
entitlement to an increased rating for 
residuals of a left ankle fracture, 
currently evaluated as 10 percent 
disabling.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to pursue an 
appeal of such issue.  



The purpose of this REMAND is to afford the veteran due 
process of law, and to comply with the holding of the Court 
in Manlincon, supra.  The Board does not intimate any opinion 
as to the merits of this case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with the present appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



